Exhibit 10.8
Medicare Advantage Attestation of Benefit Plan
WELLCARE_OF NEW YORK, INC.
H3361
Date: 09/02/2008
I attest that I have examined the Plan Benefit Packages (PBPs) identified below
and that the benefits identified in the PBPs are those that the above-stated
organization will make available to eligible beneficiaries in the approved
service area during program year 2009. I further attest that we have reviewed
the bid pricing tools (BPTs) with the certifying actuary and have determined
them to be consistent with the PBPs being attested to here.
I attest that I have examined the employer/union-only group waiver (“800
series”) PBPs identified below and that these PBPs are those that the
above-stated organization will make available only to eligible
employer/union-sponsored group plan beneficiaries in the approved service area
during program year 2009. I further attest we have reviewed any MA bid pricing
tools (BPTs) associated with these PBPs (no Part D bids are required for 2009
“800 series” PBPs) with the certifying actuary and have determined them to be
consistent with any MA PBPs being attested to here.
I further attest that these benefits will be offered in accordance with ail
applicable Medicare program authorizing statutes and regulations and program
guidance that CMS has issued to date and will issue during the remainder of 2008
and 2009, including but not limited to, the 2009 Call Letter, the 2009
Solicitations for New Contract Applicants, the Medicare Prescription Drug
Benefit Manual, the Medicare Managed Care Manual, and the CMS memoranda issued
through the Health Plan Management System (HPMS).

                                      Plan   Segment           Plan  
Transaction   MA   Part D   CMS Approval   Effective ID   ID   Version   Plan
Name   Type   Type   Premium   Premium   Date   Date 020   0   6  
WellCare Choice
  HMOPOS   Renewal   0.00   0.00   08/29/2008   01/01/2009 021   0   6  
WellCare Choice
  HMOPOS   Renewal   0.00   0.00   08/29/2008   01/01/2009 024   0   6  
WellCare Choice
  HMOPOS   Renewal   0.00   0.00   08/29/2008   01/01/2009 027   0   6  
WellCare Choice
  HMOPOS   Renewal   0.00   0.00   08/29/2008   01/01/2009 031   0   7  
WellCare Access
  HMO   Renewal   0.00   27.70   08/29/2008   01/01/2009 039   0   5  
WellCare Dividend
  HMO   Renewal   0.00   N/A   09/02/2008   01/01/2009 043   0   7  
WellCare Select
  HMOPOS   Renewal   0.00   25.90   08/29/2008   01/01/2009 047   0   7  
WellCare Liberty
  HMO   Renewal   35.00   27.70   08/29/2008   01/01/2009 050   0   7  
WellCare Liberty
  HMO   Renewal   0.00   27.70   08/29/2008   01/01/2009 051.   0   6  
WellCare Passport
  HMOPOS   Renewal   0.00   0.00   08/29/2008   01/01/2009 056   0   5  
WellCare Advance
  HMO   Renewal   0.00   N/A   09/02/2008   01/01/2009 059   0   5  
WellCare Advance
  HMO   Renewal   0.00   N/A   09/02/2008   01/01/2009 065   0   6  
WellCare Access
  HMO   Renewal   0.00   27.70   08/29/2008   01/01/2009

Page 1 of 4 — WELLCARE_OF NEW YORK, INC. — H3361 — 09/02/2008

 



--------------------------------------------------------------------------------



 



                                      Plan   Segment           Plan  
Transaction   MA   Part D   CMS Approval   Effective ID   ID   Version   Plan
Name   Type   Type   Premium   Premium   Date   Date 077   0   5   WellCare
Advance   HMO   Renewal   0.00   N/A   09/02/2008   01/01/2009 084   0   6  
WellCare Select   HMOPOS   Renewal   0.00   17.80   08/29/2008   01/01/2009 098
  0   6   WellCare Select   HMOPOS   Renewal   0.00   27.70   08/29/2008  
01/01/2009 099   0   6   WellCare Value   HMOPOS   Renewal   0.00   0.00  
08/29/2008   01/01/2009 101   0   5   WellCare Advance   HMO   Renewal   0.00  
N/A   09/02/2008   01/01/2009 102   0   6   WellCare Value   HMOPOS   Renewal  
0.00   0.00   08/29/2008   01/01/2009 104   0   6   WellCare Value   HMOPOS  
Renewal   0.00   0.00   08/29/2008   01/01/2009 105   0   7   WellCare Advocate
Complete   HMO   Renewal   0.00   27.70   08/29/2008   01/01/2009 106   0   6  
WellCare Choice   HMOPOS   Renewal   0.00   0.00   08/29/2008   01/01/2009 107  
0   6   WellCare Choice   HMOPOS   Renewal   0.00   0.00   08/29/2008  
01/01/2009 109   0   8   WellCare Access   HMO   Renewal   0.00   27.70  
08/29/2008   01/01/2009 110   0   8   WellCare Access   HMO   Renewal   0.00  
27.70   08/29/2008   01/01/2009 111   0   9   WellCare Access   HMO   Renewal  
0.00   27.70   08/29/2008   01/01/2009 112   0   6   WellCare Choice   HMOPOS  
Renewal   0.00   0.00   08/29/2008   01/01/2009 113   0   6   WellCare Value  
HMOPOS   Renewal   0.00   0.00   08/29/2008   01/01/2009 115   0   6   WellCare
Value   HMOPOS   Renewal   0.00   0.00   08/29/2008   01/01/2009 116   0   6  
WellCare Access   HMO   Renewal   0.00   27.70   08/29/2008   01/01/2009 117   0
  6   WellCare Select   HMOPOS   Renewal   0.00   27.70   08/29/2008  
01/01/2009 119   0   5   WellCare Advance   HMO   Renewal   0.00   N/A  
08/29/2008   01/01/2009 120   0   5   WellCare Dividend Plus   HMO   Renewal  
0.00   N/A   08/29/2008   01/01/2009 124   0   5   WellCare Dividend   HMO  
Renewal   0.00   N/A   08/29/2008   01/01/2009 125   0   7   WellCare Olympic  
HMOPOS   Renewal   0.00   0.00   08/29/2008   01/01/2009 801   0   3   WellCare
Employer NY1   HMOPOS   Renewal   0.00   N/A   09/02/2008   01/01/2009 802   0  
3   WellCare Employer NY2   HMOPOS   Renewal   0.00   N/A   09/02/2008  
01/01/2009

Page 2 of 4 — WELLCARE_OF NEW YORK, INC. — H3361 — 09/02/2008

 



--------------------------------------------------------------------------------



 



                                                      Plan   Segment            
  Plan   Transaction   MA   Part D   CMS Approval   Effective ID   ID   Version
  Plan Name   Type   Type   Premium   Premium   Date   Date   803       0      
3     WellCare Employer NY 3   HMOPOS   Renewal     0.00     N/A   09/02/2008  
01/01/2009   804       0       3     WellCare Employer NY 4   HMOPOS   Renewal  
  0.00     N/A   09/02/2008   01/01/2009

Page 3 of 4 — WELLCARE_OF NEW YORK, INC. — H3361 — 09/02/2008

 



--------------------------------------------------------------------------------



 



         
/s/ Heath Schiesser
 
  9/5/08      
CEO:
  Date:    
Heath Schiesser
CEO/President
8735 Henderson Road
Tampa, FL 33634
813-290-6205
       
 
       
/s/ Thomas L. Tran
 
  9/5/08     
CFO:
  Date:    
Tom Tran
CFO
8735 Henderson Road
Tampa, FL 33634
813-290-6200 (1770)
       

Page 4 of 4 — WELLCARE_OF NEW YORK, INC. — H3361 — 09/02/2008

 